IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36594

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 577
                                                )
       Plaintiff-Respondent,                    )     Filed: August 5, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ARMANDO MASON,                                  )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Power County. Hon. Peter D. McDermott, District Judge.

       Judgment of conviction and aggregate unified sentence of thirty-five years, with a
       minimum period of confinement of fifteen years, for grand theft, burglary,
       aggravated assault, and armed robbery with a firearm enhancement, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Armando Mason pled guilty to grand theft; I.C. §§ 18-2403(1), 18-2407(1)(b), and 18-
2408(2); burglary, I.C. § 18-1401; aggravated assault, I.C. §§ 18-909, and 18-906; and armed
robbery, I.C. § 18-6501 and 18-6502, with a firearm enhancement, I.C. § 19-2520. The district
court sentenced Mason to a unified term of fourteen years, with a minimum period of
confinement of five years, for grand theft; a unified term of ten years, with a minimum period of
confinement of five years, for burglary; a determinate term of five years for aggravated assault;
and a unified term of thirty-five years, with a minimum period of confinement of fifteen years,
for armed robbery with a firearm enhancement.         The district court ordered that Mason’s



                                               1
sentences run concurrent with each other but consecutive to another sentence in Cassia County.
Mason appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mason’s judgment of conviction and sentences are affirmed.




                                                   2